         Case 1:18-cv-10222-PAE Document 38 Filed 02/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK


HISCOX INSURANCE COMPANY, INC.,

                                Plaintiff,          1:18-CV-10222-PAE

         v.
                                                   NOTICE OF CROSS MOTION TO
CURTIS BORDENAVE, BUSINESS                         DISMISS
MOVES CONSULTING, INC. dba
BUSINESS MOVES,

                               Defendants.

       PLEASE TAKE NOTICE that upon the annexed Affidavit of Curtis Bordenave, any

exhibits attached thereto, and the accompanying Memorandum of Law, Defendants Curtis

Bordenave and Business Moves Consulting, Inc., (DBA Business Moves) (collectively

“Defendants”) will move this Court, before Hon. Engelmayer, United States District Judge, at

the United State Courthouse for the Southern District of New York, at 500 Pearl Street, New

York, New York, for an order dismissing the Plaintiff’s Verified Complaint and Verified

Amended Complaint in their entirety with prejudice, pursuant to the following sections of the

Federal Rules of Civil Procedure dismissing: (1) Rule 12(a), on the basis that defendant failed to

establish complete diversity; and (2) Rule 12(b)(2), on the basis that defendant failed to establish

personal jurisdiction; Rule 12(b)(6), on the basis that plaintiffs' allegations in the Complaint and

Amended Complaint failed to state claims for which relief may be granted, and Rule 12(b)(7) for

failure to join a necessary party under Rule 19.

       PLEASE TAKE FURTHER NOTICE that all answering papers shall be served upon

Defendants’ counsel no later than February 20th, 2019 or as otherwise provided by Judge

Engelmayer’s local rules.
         Case 1:18-cv-10222-PAE Document 38 Filed 02/15/19 Page 2 of 2



New York, New York
Dated: February 5th, 2019

                                          /s/ T. Bryce Jones, Esq.
                                          T. Bryce Jones, Esq.
                                          Jones Law Firm, P.C.
                                          450 7th Avenue, Suite 1408
                                          New York, NY 10123
                                          (212) 258-0685
                                          bryce@joneslawnyc.com
                                          Attorneys for Defendants
